***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            DAVID DUBINSKY v. JOYCE RICCIO
                      (AC 41606)
                        Keller, Moll and Eveleigh, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant attorney for,
   inter alia, legal malpractice in connection with the defendant’s represen-
   tation of the plaintiff in a divorce proceeding. The plaintiff claimed,
   inter alia, that the defendant had failed to advise him of the rights that
   he was giving up by entering into a separation agreement that was
   incorporated into the dissolution judgment. The trial court granted the
   defendant’s motion for summary judgment, concluding that an issue of
   material fact did not exist. From the judgment rendered thereon in favor
   of the defendant, the plaintiff appealed to this court. Held that the trial
   court properly granted the defendant’s motion for summary judgment
   with respect to the plaintiff’s legal malpractice claim; this court, applying
   the well established principles that govern the review of a decision to
   render summary judgment, adopted the trial court’s concise and well
   reasoned decision as a proper statement of the facts and applicable law
   on the issues.
        Argued October 16—officially released November 26, 2019

                             Procedural History

   Action to recover damages for, inter alia, legal mal-
practice, and for other relief, brought to the Superior
Court in the judicial district of Fairfield, where the
court, Krumeich, J., granted the defendant’s motion to
strike; thereafter, the court, Truglia, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
   Kenneth A. Votre, for the appellant (plaintiff).
  Jane S. Bietz, with whom, on the brief, was Carmine
Annunziata, for the appellee (defendant).
                          Opinion

   PER CURIAM. In 2016, the plaintiff, David Dubinsky,
brought a civil action against the defendant attorney,
Joyce Riccio, in which he set forth claims sounding in
legal malpractice and breach of contract. The plaintiff
appeals from the summary judgment rendered in favor
of the defendant with respect to the legal malpractice
count of his complaint. We affirm the judgment of the
trial court.
   The record reflects that, in 2016, the plaintiff com-
menced the underlying action by way of a two count
complaint. In relevant part, the plaintiff alleged that, in
2012, he hired the defendant to represent him during
divorce proceedings, which culminated in his entering
into a separation agreement with his former wife at
the time the judgment of dissolution was rendered on
August 9, 2013. On that date, a July 10, 2013 custody
and access agreement was incorporated by reference
into the separation agreement, and the separation
agreement, after being found to be fair and equitable
by the court, was incorporated by reference into the
judgment of dissolution. In the legal malpractice count
of his complaint, the plaintiff alleged that the defendant
breached in a variety of ways the professional duty that
she owed him as his attorney. In general terms, he
alleged that she failed to advise him of the rights he
was giving up by entering into the agreement, she was
not adequately prepared to proceed to trial, and she
failed to protect his interests. The plaintiff alleged that,
relying on the defendant’s inadequate representation,
he entered into the agreement to his detriment, resulting
in his sustaining a variety of damages. With respect to
the breach of contract count, the plaintiff alleged that
he entered into a contract with the defendant, thereby
requiring her to represent his interests in the divorce
proceeding, but that she breached the contract by fail-
ing to do so, resulting in his sustaining a variety of
damages. The plaintiff sought monetary and punitive
damages, costs, and other relief deemed fair and equita-
ble by the court.
  In 2017, the court, Krumeich, J., granted the defen-
dant’s motion to strike the breach of contract count of
the complaint and, thereafter, granted the defendant’s
motion for judgment to enter in her favor with respect
to this count. The court’s judgment with respect to
the breach of contract count is not a subject of the
present appeal.
  With respect to the legal malpractice count of the
complaint, the defendant filed an answer in which she
denied the allegations of deficient representation and
set forth a special defense that the ‘‘claimed losses and
damages were caused by [the plaintiff’s] own conduct.’’
Thereafter, the defendant filed a motion for summary
judgment accompanied by a memorandum of law with
respect to the legal malpractice count of the complaint.
The defendant submitted to the court a voluminous
collection of materials related to her representation of
the plaintiff during the divorce proceeding, including
highly detailed written correspondence between the
plaintiff and the defendant concerning the terms of the
separation agreement. In response, the plaintiff filed a
written objection and a supporting memorandum of
law. Attached to the plaintiff’s memorandum of law in
opposition to the defendant’s motion were excerpts of
his deposition testimony in the present action.
   On March 19, 2018, the court, Truglia, J., heard argu-
ments related to the motion for summary judgment
and the plaintiff’s objection. At the conclusion of the
hearing, the court stated that it was persuaded by the
rationale set forth in the defendant’s motion, that an
issue of material fact did not exist, and that the defen-
dant was entitled as a matter of law to summary judg-
ment in her favor. Thereafter, the court issued an order
that more fully explained the legal basis of its ruling.
We consider the order to constitute the court’s memo-
randum of decision. The court subsequently denied the
plaintiff’s motion seeking reargument or reconsidera-
tion of its decision. This appeal followed.
   We construe the plaintiff’s claims on appeal, which
are not a model of clarity, as follows: (1) the defendant
was unable to demonstrate that she was entitled to
judgment in her favor solely because the plaintiff
entered into a separation agreement during the dissolu-
tion action; (2) the defendant was unable to demon-
strate that she was entitled to judgment in her favor
on the basis of alleged deficiencies in the manner in
which the plaintiff framed the pleadings; and (3) the
plaintiff demonstrated that an issue of fact existed with
respect to whether the defendant adequately informed
him of the terms of the separation agreement and
whether the advice she provided to him was reasonable.
We observe that, with respect to claims one and two,
the plaintiff appears to challenge, as rulings, arguments
that were allegedly advanced by the defendant before
the trial court, not claimed errors made by the trial
court in ruling on the motion for summary judgment that
would warrant reversal of the judgment by this court.
  We carefully have examined the record of the pro-
ceedings before the trial court, in addition to the parties’
appellate briefs and oral arguments. Applying the well
established principles that govern our review of a
court’s decision to render summary judgment; see, e.g.,
Reclaimant Corp. v. Deutsch, 332 Conn. 590, 598–99,
211 A.3d 976 (2019); we conclude that the judgment of
the trial court should be affirmed. We adopt the court’s
concise and well reasoned decision as a proper state-
ment of the facts and the applicable law on the issues.
See Dubinsky v. Riccio, Superior Court, judicial district
of Fairfield, Docket No. CV-XX-XXXXXXX-S (March 19,
2018) (reprinted at 194 Conn. App.    ,    A.3d     ).
It would serve no useful purpose for us to repeat the
discussion contained therein. See, e.g., Tzovolos v.
Wiseman, 300 Conn. 247, 253–54, 12 A.3d 563 (2011);
Freeman v. A Better Way Wholesale Autos, Inc., 191
Conn. App. 110, 112, 213 A.3d 542 (2019).
  The judgment is affirmed.